DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because the acronym ‘IR’ is used without spelling out in full at its first occurrence in the claim.  
Claim 11 is objected to because the acronym ‘VR’ is used without spelling out in full at its first occurrence in the claim.
Claim 12 is objected to because the acronym ‘AR’ is used without spelling out in full at its first occurrence in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim one recites the limitations “near-field set of cameras” and “a far-field set of cameras.” The aforementioned limitations are neither defined nor discussed in the specification. Therefore, the aforementioned limitations are vague and indefinite as such limitations are subjective in regard to what one of ordinary skill in the art would consider “near-field set of cameras” and “a far-field set of cameras.”
	Regarding claims 2-14, claims 2-14 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) and therefore inherit the rejection of the parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/FABIO S LIMA/Primary Examiner, Art Unit 2486